Citation Nr: 0727262	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  03-29 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from September 2002 and December 2005 rating 
decisions of a Department of Veterans Affairs (VA) Regional 
Office (RO) that denied the veteran's claims for an increased 
rating for PTSD, currently rated as 50 percent disabling, and 
for a TDIU rating.


FINDINGS OF FACT

1.  The veteran's PTSD is productive of no more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect, 
panic attacks more than once per week, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory, impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.

2.  The veteran is service-connected for PTSD, evaluated as 
50 percent disabling, for residuals of a fracture of the left 
patella, evaluated as 10 percent disabling, and for residuals 
of a fracture of the left third finger, evaluated as 0 
percent disabling.  The combined evaluation is 60 percent.

3.  The veteran's service-connected disabilities are not 
shown to be of such severity so as to preclude substantially 
gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 50 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, DC 9411 (2006).

2.  The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1-4.14, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2006).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

The veteran's PTSD is rated 50 percent disabling under DC 
9411.  Diagnostic Code 9411 provides for a 50 percent rating 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2006).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

Treatment records dated from July 2001 to February 2007 show 
various PTSD symptoms, including guilt, hypervigilance, an 
exaggerated startle response, intrusive thoughts, sleep 
disturbance, nightmares, irritability, anxiousness, anger, 
anhedonia, isolation from others, inappropriate behavior, 
occasional suicidal ideations, and problems with 
concentration.  He has denied experiencing auditory and 
visual hallucinations.  His PTSD overall during this period 
has been felt to be stable.  These records additionally show 
that the veteran has depression that is related, at least in 
part, to a thyroid disorder.  The veteran's social contacts 
are consistently described as superficial aside from his two 
friends who also experienced combat in Vietnam.  The veteran 
was not hospitalized for PTSD during this time period.

The veteran underwent VA psychiatric examination in September 
2002, September 2004, October 2005, and December 2006.  He 
additionally underwent private psychological evaluation in 
January 2006.  On VA examination in September 2002, the 
veteran reported that he was currently sleeping too much, up 
to 14 hours per day.  He stated that he was easily startled 
and described hypervigilent behavior.  He reported daily 
intrusive memories but denied experiencing flashbacks.  He 
stated that he often felt that he was anxious, irritable, and 
frequently angry.  He frequently isolated himself.  He 
complained of experiencing difficulty with short- and long-
term memory.  He stated that his symptomatology had worsened 
since the September 2001 attacks on the World Trade Center.

Mental status examination revealed a depressed mood with a 
restricted affect.  His speech was noted to be of normal 
tone, and was fluent and well-articulated.  His thought 
processes were noted to be goal-directed, logical, and 
coherent.  There were no signs of psychosis, hallucinations, 
or delusions.  He did not manifest paranoid ideations or 
ritualistic behavior, aside from checking the locks and 
windows in the house before retiring at night, and denied 
experiencing panic attacks.  He denied experiencing homicidal 
or suicidal ideations.  He did not describe impaired impulse 
control.  Insight and judgment were found to be intact, as 
were short- and long-term memory.  

With regard to his daily activities, the veteran reported 
avoidant symptoms of not watching movies or reading books 
about Vietnam.  He stated that his PTSD symptoms were 
aggravated by watching news about the war in Iraq.  When 
questioned as to hobbies, the veteran reported that he had no 
leisure pursuits aside from watching television.  He stated 
that he particularly enjoyed watching televised sports, as 
that was most effective in taking his mind off of his PTSD 
symptoms.  He reported that he would occasionally get 
together with friends to attend baseball games in other 
cities.  He reported that a close friend had been diagnosed 
with terminal cancer.

With regard to his occupational history, the veteran reported 
that he was currently working 16 hours per week as an alcohol 
salesman.  He reported no disciplinary actions at work.  When 
questioned as to his ability to function on days when he was 
feeling more depressed, the veteran responded that he was 
still able to do his job but his customers were able to see 
that he was having a bad day by looking at him.

With regard to his social history, the veteran reported that 
he had been married and divorced three times.  He stated that 
he had two children, one daughter and one son.  He described 
his relationship with his son as good and his relationship 
with his daughter as distant.  He stated that he frequently 
spent time with his son and saw his daughter approximately 
once per month.

The examiner determined that the most appropriate diagnoses 
for the veteran were chronic PTSD and recurrent major 
depression.  With regard to the veteran's assertion that his 
PTSD symptoms had worsened since the September 2001 attacks 
on the World Trade Center, the examiner determined that while 
the veteran had asserted that his symptoms had worsened, his 
symptoms did not in fact appear to be much different than 
they had at the time of the previous examination.  Rather, it 
appeared that the veteran was simply angrier with the 
government of the United States for not adequately protecting 
the American people.  The examiner additionally determined 
that the veteran's symptoms had not appreciably worsened as 
he had reported that he was still able to function adequately 
at his job.  The examiner felt that if the veteran's symptoms 
had truly worsened, he would not be able to perform the 
functions of his job.  Despite the veteran's stable condition 
at the that time, his prognosis was considered to be poor.  
Based upon the above symptoms, a GAF score of 55 was 
assigned.  

On VA examination in September 2004, the veteran reported 
that since the last VA examination he had continued to feel 
depressed and anxious.  He stated, however, that his 
depression may be related to a thyroid disorder with which he 
had been diagnosed.  He additionally reported he had 
combat-related nightmares approximately once every two or 
three months, particularly after watching war-related content 
on television.  With regard to substance abuse, he stated 
that he had not abused alcohol for more than one year.  

Mental status examination revealed a mildly dysthymic mood 
with appropriate affect.  His speech was noted to be of 
normal tone, and was fluent and well-articulated.  His 
thought processes were noted to be goal-directed, logical, 
and coherent.  There were no signs of psychosis, 
hallucinations, or delusions.  He did not manifest paranoid 
ideations or ritualistic behavior, and denied experiencing 
panic attacks.  He denied experiencing homicidal or suicidal 
ideations.  He did not describe impaired impulse control.  
Insight and judgment were found to be intact, as were short- 
and long-term memory.  

With regard to his daily activities, the veteran reported 
that he got up, showered, and had breakfast before leaving at 
approximately 6:00 a.m. for his job.  He typically finished 
his sales route at 3:30 p.m.  He generally ate dinner at a 
restaurant in town, and then watched sports on television 
during the evening.  Some nights he visited his daughter.  He 
stated that he generally went to bed at 10:00 p.m., and noted 
that he slept a lot.  The veteran additionally reported that 
he independently cleaned his house and cared for his yard, 
both of which were reportedly "spotless."

With regard to his occupational history, the veteran reported 
that he continued to work as an alcohol salesman, a job he 
had had since 1987.  He reported no time missed at work 
related to his PTSD.  He stated, however, that he was no 
longer enjoying his job, as he felt it was making demands on 
him.  He stated that he intended to retire in the near 
future.

With regard to his social history, the veteran reported that 
he had not been married since 1990.  He stated that he had 
two children, a son and a daughter, and two grandsons.  He 
reported that he saw his daughter approximately every two 
weeks, either at her house or at his own.  He stated that he 
was very close to his son, and that they did "everything" 
together, including frequently watching sports games both on 
television and live at the arenas.  The veteran also reported 
that he had a girlfriend, whom he had known since high 
school, whom he saw two to three times per week.  With regard 
to activities he did with his girlfriend, the veteran stated 
that they had gone on vacation to Florida and Cincinnati, and 
that they regularly went out to dinner.  He noted, however, 
that he was not interested in marrying his girlfriend.  The 
veteran also reported that he saw his biological father 
approximately every two weeks, and that he had several 
friends with whom he regularly interacted.  Specifically, the 
veteran stated that he had a friend with whom he visited at 
his friend's cottage each year, and that the two of them 
frequently went to ballgames together.  The veteran also 
reported that he had attended church on a weekly basis for 
the last several years.

The examiner determined that the most appropriate diagnosis 
for the veteran was PTSD that was mild in severity.  The 
examiner determined that the veteran's PTSD was only mild in 
severity due to the veteran's having reported that he 
experienced distressing dreams approximately once every two 
to three months, and that he did not report diminished 
interest or participation in significant activities or 
feelings of estrangement from others.  Additionally, he did 
not complain of persistent symptoms of increased arousal, and 
did not report any significant psychosocial dysfunction that 
could be attributed to PTSD symptoms.  Finally, the veteran 
attributed his depression in large part to his thyroid 
disorder.  Nevertheless, the veteran did report avoidant 
behavior.  For these reasons, a current GAF of 67 was 
assigned.  The veteran's symptoms of depression were not seen 
to rise to a level to warrant a separately diagnosed 
psychiatric condition.

On examination in October 2005, the veteran complained of 
sleep disturbance and resulting tiredness.  He reported that 
he had nightmares related to his experiences in Vietnam 
approximately two to three times per month.  He described 
himself as a worrier, and stated that watching or reading 
news about the war in Iraq made him feel frustrated and 
upset.  He stated that he occasionally had suicidal 
ideations.  He reported that these thoughts had recently 
increased secondary to feeling tired and to other health 
problems.  He reported periods of depression which lasted 
approximately two to three days, during which time he 
isolated himself more than usual.  He reported that he had 
not abused alcohol since the last VA examination.  

Mental status examination revealed a depressed mood with 
appropriate affect.  His speech was noted to be of normal 
tone, and was fluent and well-articulated.  His thought 
processes were noted to be goal-directed, logical, and 
coherent.  There were no signs of psychosis, hallucinations, 
or delusions.  He did not manifest paranoid ideations or 
ritualistic behavior, and denied experiencing panic attacks.  
He admitted to having suicidal ideations but denied having a 
plan or experiencing homicidal ideations.  He did not 
describe impaired impulse control.  Insight and judgment were 
found to be intact.  He was determined to have some short- 
and long-term memory deficits and some difficulty 
concentrating.  

With regard to his social history, the veteran reported that 
he lived alone and generally preferred to be alone.  His 
primary leisure activity involved watching sports on 
television.  He stated that he had been close to his two 
children but that recently he had been more distant from his 
daughter after they had had an argument about finances.  He 
still saw his son regularly.  He reported that he had two 
close friends whom he saw regularly who were not in good 
physical health.  Finally, the veteran reported that he had a 
girlfriend whom he saw once or twice per week.  He stated 
that they typically went out to dinner or did various other 
activities.

With regard to his occupational history, the veteran reported 
that he had worked as a liquor distributor for 19 years.  The 
company for whom he had originally worked had been bought out 
approximately five years prior to the date of the 
examination.  As a result of the change in ownership, his 
duties had changed, such that he had been asked to set up 
displays and work with computers, tasks for which he had not 
previously been responsible.  Because he did not enjoy his 
new responsibilities, was tired of dealing with people, and 
his work evaluations were deteriorating, he had retired from 
his job in March 2005.  He reported that he was happy with 
his decision to leave his job.  The veteran reported that his 
PTSD symptoms did not cause him to miss work in the 19 years 
that he was employed.  

The examiner determined that the most appropriate diagnoses 
for the veteran were PTSD and an adjustment disorder with 
depressed mood.  A GAF of 67 was assigned for the PTSD and a 
GAF of 64 was assigned for the adjustment disorder with 
depressed mood.  

On private psychological evaluation in January 2006, the 
veteran reported that he was under treatment for a thyroid 
disorder, as a result of which he did not feel depressed as 
often as he did in the past.  When questioned as to the 
relationship between his depression and his thyroid disorder, 
the veteran was observed to respond angrily, asserting that 
he had been depressed since Vietnam.  The psychologist noted, 
with significance, that he did not feel that the veteran 
would have brought this up had he not been specifically 
questioned.  The veteran additionally reported that he 
continued to experience nightmares related to his experiences 
in Vietnam approximately twice per month.  The veteran stated 
that he believed that these nightmares were brought on by 
watching news related to the war in Iraq or related to 
Vietnam.  He described his sleep as poor.  He described 
experiencing flashbacks associated with noise from 
helicopters.  He reported occasional suicidal ideations.  

Mental status examination revealed an angry and depressed 
mood.  As the interview went on, the veteran appeared to get 
increasingly angry.  Despite his anger control problem, he 
did not appear to be out of contact with reality.  The 
psychologist noted that throughout the interview the 
veteran's affect was intense and that he was very difficult 
to redirect once he got on topic.  Nearly everything the 
veteran said was noted to be delivered in an inappropriately 
intense way.  Additionally, the volume of the veteran's 
speech was noted to be extremely loud.  The veteran's 
concentration was found to be notably impaired.  The veteran 
reported that people frequently told him that he did not pay 
attention to what they were saying.

With regard to his social history, the veteran reported that 
he had two very close friends with whom he talked every two 
weeks.  He stated that he loved them and his son.  He had a 
girlfriend whom he reportedly liked but was not interested in 
marrying.  

With regard to his occupational history, the veteran reported 
that as time went on it had become increasingly difficult to 
get along with people.  He stated that he retired because he 
hated the job.  He stated that he was only able to last at 
the job as long as he did because he had had considerable 
flexibility in terms of setting his hours, to the extent that 
he was able to nap during the day and still get his work 
done.

The psychologist determined that the most appropriate 
diagnoses for the veteran were severe, chronic PTSD, and rule 
out severe recurrent major depressive disorder.  A GAF of 41 
was assigned.  The veteran was determined to have very 
significant limitations in his social and occupational 
functioning related to his PTSD symptomatology alone.  The 
psychologist felt that the veteran was unable to work, given 
that he was loud and intense to begin with, and became 
increasingly louder and more intense as he spoke.  For these 
reasons, the psychologist did not feel that the veteran would 
be capable of interacting with anyone without becoming 
inappropriate, as the slightest frustration would likely send 
him into a tirade.

Finally, on examination in December 2006, the veteran 
complained of frequently feeling angry about various things.  
He stated that he did not have much patience and that he was 
easily irritated.  He stated that he had been diagnosed with 
a thyroid disorder which had caused him to be very ill and to 
sleep excessively, but reported that his disorder had been 
effectively treated to the extent that his condition had 
improved considerably; while he still experienced a feeling 
of "being drained" after physically exerting himself, his 
more typical sleep pattern had returned.  He continued to 
have sleep disturbance secondary to rumination.  He stated 
that watching news about the war in Iraq triggered thoughts 
and nightmares related to his experiences in Vietnam.  He 
stated that he felt depressed once or twice per month.  These 
periods of depression generally lasted two to three days, 
during which time the veteran isolated himself from others, 
had decreased energy, and experienced suicidal ideations.  

Mental status examination revealed speech of normal tone, 
that was fluent and well-articulated.  It was noted, however, 
that the veteran was very forceful in presenting his ideas.  
His thought processes were noted to be goal-directed, 
logical, and coherent.  There were no signs of psychosis, 
hallucinations, or delusions.  He did not manifest paranoid 
ideations or ritualistic behavior, and denied experiencing 
panic attacks.  He admitted to having suicidal ideations but 
denied having a plan or experiencing homicidal ideations.  He 
did not describe impaired impulse control.  Insight and 
judgment were found to be intact.  His short- and long-term 
memory were found to be intact.  However, the examiner felt 
that the veteran was experiencing difficulty concentrating.  

With regard to his social history, the veteran reported that 
he had a close friend who had passed away three weeks prior 
to the examination as a result of terminal cancer.  He 
expressed significant sadness related to the death, as the 
veteran had been very close with the friend and had 
frequently gotten together with the friend to share thoughts 
and ideas.  The veteran, however, also had another friend 
with whom he regularly visited.  With regard to leisure 
activities, the veteran stated that he was a "TV nut" and 
that he enjoyed watching sports.  He occasionally played 
cards with his friends.  He attended church on a weekly 
basis.  The veteran stated that he had been divorced three 
times and that he would never marry again.  He additionally 
reported that he "struggled" with his children.  His 
relationship with his daughter had not improved since the 
time of the October 2005 examination.  Additionally, his 
relationship with his son had deteriorated recently secondary 
to the veteran feeling that his son did not treat him with 
sufficient respect.  

With regard to his occupational history, the veteran reported 
that he had retired from his job because he was "fed up" 
with things.  Leaving the company, however, was reportedly 
one of the best things the veteran ever did.  He had not 
worked since his retirement.  

The examiner determined that the most appropriate diagnoses 
for the veteran were PTSD and an adjustment disorder with 
depression related to medical problems and strained 
relationships with his children.  A GAF of 67 was assigned 
for the veteran's PTSD and a GAF of 64 was assigned for the 
adjustment disorder with depressed mood.  Overall, the 
veteran was given a GAF score of 65.  

With regard to the private opinion submitted by the veteran, 
the examiner determined that the veteran's intensity of 
interactions was related to the veteran's history of having 
grown up in an abusive home and his subsequent years of 
substance abuse, rather than to his PTSD.  The veteran was 
particularly intense when discussing the Vietnam War and his 
feelings about child abuse.  This was not surprising to the 
examiner, given the veteran's personal experiences with both.  
The examiner did not find that the veteran was unable to be 
directed, as did the private psychologist the veteran saw, 
but only that he wanted to express some of his opinions.  The 
veteran was an admitted "black and white" thinker, which 
was reasonably common with abuse survivors, and this could 
increase the feelings of intensity in expression.  
Significantly, the private psychologist did not discuss 
veteran's abuse background or his history of alcoholism.

With regard to the private psychologist's statement that the 
veteran had reacted with anger to the idea that his thyroid 
condition could cause depression, with the private 
psychologist feeling that the topic would not have come up 
without him having raised it, the examiner stated that he was 
unsure what to make of this given that during both of his 
examinations of the veteran (the same VA examiner performed 
both the October 2005 and December 2006 examinations) the 
veteran expressed gratitude for the medical help he had 
received for his thyroid problem, with the veteran raising 
the issue spontaneously.  Additionally, thyroid problems were 
known to certainly be able to cause significant swings in a 
person's emotional state.  After the veteran received 
treatment for his thyroid disorder, he reported that he was 
doing better in terms of sleep and energy level since being 
regulated on the thyroid medication.

The examiner also found the private psychologist's findings 
with respect to the veteran's employment history to be in 
conflict with his own.  Specifically, on both of the 
examiner's contacts with the veteran he reported that the new 
owners of the liquor distributorship had made changes and 
demands on him that he did not like and that retiring was one 
of the best decisions that he had made.  On the veteran's VA 
Form for the application for an increased rating for his 
PTSD, he reported that he was working 40 hours per week.  In 
the private psychologist's report, it was noted that the 
veteran had only been able to make himself work 14 hours per 
week, as he could not handle being around people for longer 
than that.  On examination in December 2006, however, the 
veteran reported that the new owners had decreased the size 
of his territory significantly, allowing him to cover his 
territory in one-half the time it previously required, 
cutting his hours of work to less than 20 per week.  It was 
when the company increased its expectations of him that he 
quit the job.

In sum, the examiner felt that the private psychologist did 
not present a picture of the veteran that was consistent with 
the VA examinations.  While the private psychologist felt 
that the veteran's problems were entirely attributable to his 
service in Vietnam, the VA examiner observed that there were 
multiple factors that came into play in the veteran's case, 
including his abusive childhood, long-term addiction to 
alcohol, medical conditions (particularly his thyroid 
condition), strained family relationships, as well as his 
experiences in Vietnam.  The veteran certainly had symptoms 
related solely to Vietnam, including periodic nightmares and 
general anger at the involvement of the United States in 
Vietnam.  The examiner felt that these symptoms warranted a 
GAF of 67.  The examiner did not feel that the veteran's 
service-connected PTSD, by itself, caused the veteran to be 
unable to attain or retain substantially gainful employment.

In April 2007 testimony before the Board, the veteran 
asserted that his symptomatology was more severe than the 
current 50 percent rating reflects.  In support of his 
assertion, the veteran cited frequent suicidal ideations and 
feelings of numbness.  The veteran also testified that he had 
no friends with whom he was close, and that he participated 
in no recreational activities.  While in the past he had been 
a "sports nut," it had been 9 or 10 years since he had had 
season tickets.

The September 2002, September 2004, October 2005, and 
December 2006 VA examinations assigned GAF scores for PTSD of 
55, 67, 67, and 67.  On private psychological evaluation in 
January 2006 a GAF of 41 was assigned.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

Under DSM-IV, a GAF score of 67 generally reflect some mild 
symptoms (e.g., depressed mood and mild insomnia), or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, and having some 
meaningful interpersonal relationships.  A score of 55 
generally reflects some moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers).  Scores of 41 to 50 reflect serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV).

While the veteran has indicated that he is frequently 
irritable, has difficulty getting along with others, and that 
he most often isolates himself, it appears that he does have 
a few significant social contacts, in the sense that he has 
one close friend and several other friends with whom he 
regularly interacts.  In this regard, while the veteran 
testified in April 2007 that he had no friends with whom he 
was close and was formerly a "sports nut" who no longer 
enjoyed watching sports as much as he had in the past, this 
statement appears to have not been entirely accurate, as on 
examination in December 2006 the veteran reported leisure 
activities that involved watching sports both alone and with 
friends.  Additionally, while the veteran has recently 
reported that his relationships with his children have been 
strained, the relationships historically have been close.  
Given that the veteran's PTSD symptoms throughout this period 
have consistently been noted to be stable, it appears that 
these relationship strains are not due to any worsening of 
the veteran's symptoms.  In addition, while the veteran has 
had three failed marriages, he is currently in a stable and 
committed relationship that he described as good, with a 
woman whom he has known since high school.  With regard to 
the veteran's occupational history, while the veteran has 
been retired for several years, and asserts that his PTSD was 
partially responsible for his decision to stop working, the 
October 2005 and December 2006 examiner determined, and the 
veteran acknowledged, that his primary motivation for ceasing 
to work was "being tired" of the job after 19 years.  
Additionally, the Board finds it significant that the 
veteran's work history was stable prior to his retirement.  
In addressing the February 2006 opinion by the private 
psychologist concluding that the veteran's PTSD renders him 
completely disabled, the Board finds that this opinion is not 
as probative as the VA examiners' opinions because it did not 
address the veteran's history of physical abuse or his 
history of long-term substance abuse and the impact of that 
abuse on his current functioning.  Finally, the Board finds 
that the rather dismal GAF score assigned by the private 
psychologist does not match the veteran's better social 
functioning.  He continues to socially interact with other 
people, despite recent strains in his relationships with his 
children.  He reports that his relationship with his 
girlfriend is stable and pleasant.  While the veteran may 
experience exacerbations of his symptoms, his symptoms 
overall appear to be no more than moderately severe.  In any 
event, the emphasis in psychiatric ratings is not solely on 
social impairment, but rather includes an evaluation of how 
the mental disorder interferes with the ability to work.  
38 C.F.R. § 4.126 (2006).  Here, there is no indication that 
the veteran's psychiatric disability overall has interfered 
with his ability to work beyond that contemplated by the 50 
percent rating criteria.  Indeed, the evidence weighs against 
such a finding, as the October 2005 and December 2006 
examiner specifically found that the veteran's PTSD symptoms 
only mildly impaired his occupational functioning.  
Additionally, there is no evidence of a more than mild 
disorder in thought process or content, or of psychotic 
symptoms.  The October 2005 and December 2006 VA examiner 
found that the veteran's depression, which the veteran 
reported was present only intermittently, was most likely 
related to his thyroid disorder and did not have a clinically 
significant impact on his overall psychological functioning.  
These factors indicate that the veteran is not seriously 
occupationally and socially impaired.  PTSD of a moderately 
severe disability warrants no more than a 50 percent 
disability rating.

Thus, the Board finds that the veteran's disability warrants 
no more than a 50 percent disability rating for PTSD.  In the 
judgment of the Board, the evidence as a whole demonstrates 
considerable industrial and social impairment and 
occupational and social impairment with reduced reliability 
and productivity due to various symptoms, as required for a 
50 percent rating.  With respect to whether his disability 
warrants more than a 50 percent disability rating, however, 
the Board finds that the preponderance of the evidence is 
against entering such a finding.  The veteran's PTSD alone 
during this period has not been shown to have severely 
impaired his ability to obtain or retain employment.  Nor has 
the veteran been shown to have deficiencies in most areas, or 
obsessional rituals which interfere with routine activities, 
speech that is intermittently illogical or obscure, near 
continuous panic or depression affecting his ability to 
function independently, or neglect of personal hygiene.  As 
such, the Board finds that an evaluation in excess of 50 
percent is not warranted.  While the veteran has considerable 
impairment in social functioning, the Board finds that the 
overall level of symptomatology does not more nearly 
approximate the criteria for a 70 percent rating.  The 
veteran still maintains some effective relationships and his 
disability is not productive of deficiencies in most areas 
(work, family relations, judgment, thinking, or mood).

As the preponderance of the evidence is against the claim for 
an increased rating for PTSD, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU Rating

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to secure or 
follow a substantially gainful occupation.  See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability.  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria. Hatlestad, 5 Vet. App. 524, 529 (1993); 
VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  
The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), 
provide for a total rating when there is a single disability 
or a combination of disabilities that results in a 100 
percent schedular evaluation.  Subjective criteria, set forth 
at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to 
service-connected disability, a veteran is unable to secure 
or follow a substantially gainful occupation, and has a 
single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment 
as a result of service-connected disability.  38 C.F.R. § 
4.16(b).

Here, the veteran is service connected for PTSD, evaluated as 
50 percent disabling, for residuals of a fracture of the left 
patella, evaluated as 10 percent disabling, and for residuals 
of a fracture of the left third finger, evaluated as 0 
percent disabling.  The combined evaluation is 60 percent.  
The veteran therefore does not meet the percentage criteria 
laid out in 38 C.F.R. § 4.16(a).

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2006).  
Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  38 
C.F.R. § 4.16(b).  The rating board did not refer this case 
for extra-schedular consideration.

The Board, however, concludes that while the veteran asserts 
that he is unable to work as a result of his service-
connected disabilities, and specifically his PTSD, the 
veteran is not unemployable due to any service-connected 
disability.  The record reflects that the veteran 
consistently reported that while employed he did not miss any 
time from work as a result of his PTSD or any other service-
connected disability.  Additionally, treatment records dated 
from July 2001 to February 2007 do not reflect any treatment 
for his left knee or left third finger disabilities.  

The veteran underwent VA psychiatric examination in October 
2005 and December 2006, and private psychological evaluation 
in January 2006, in part to address whether his service-
connected PTSD disability prohibited from attaining or 
maintaining substantially gainful employment.  On examination 
in October 2005, the veteran complained of sleep disturbance 
and resulting tiredness.  He reported that he had nightmares 
related to his experiences in Vietnam approximately two to 
three times per month.  He described himself as a worrier, 
and stated that watching or reading news about the war in 
Iraq made him feel frustrated and upset.  He stated that he 
occasionally had suicidal ideations.  He reported that these 
thoughts had recently increased secondary to feeling tired 
and to other health problems.  He reported periods of 
depression which lasted approximately two to three days, 
during which time he isolated himself more than usual.  He 
reported that he had not abused alcohol since the last VA 
examination.  

Mental status examination revealed a depressed mood with 
appropriate affect.  His speech was noted to be of normal 
tone, and was fluent and well-articulated.  His thought 
processes were noted to be goal-directed, logical, and 
coherent.  There were no signs of psychosis, hallucinations, 
or delusions.  He did not manifest paranoid ideations or 
ritualistic behavior, and denied experiencing panic attacks.  
He admitted to having suicidal ideations but denied having a 
plan or experiencing homicidal ideations.  He did not 
describe impaired impulse control.  Insight and judgment were 
found to be intact.  He was determined to have some short- 
and long-term memory deficits and some difficulty 
concentrating.  

With regard to his social history, the veteran reported that 
he lived alone and generally preferred to be alone.  His 
primary leisure activity involved watching sports on 
television.  He stated that he had been close to his two 
children but that recently he had been more distant from his 
daughter after they had had an argument about finances.  He 
still saw his son regularly.  He reported that had two close 
friends whom he saw regularly who were not in good physical 
health.  Finally, the veteran reported that he had a 
girlfriend whom he saw once or twice per week.  He stated 
that they typically went out to dinner or did various other 
activities.

With regard to his occupational history, the veteran reported 
that he had worked as a liquor distributor for 19 years.  The 
company for whom he had originally worked had been bought out 
approximately five years prior to the date of the 
examination.  As a result of the change in ownership, his 
duties had changed, such that he had been asked to set up 
displays and work with computers, tasks for which he had not 
previously been responsible.  Because he did not enjoy his 
new responsibilities, was tired of dealing with people, and 
his work evaluations were deteriorating, he had retired from 
his job in March 2005.  He reported that he was happy with 
his decision to leave his job.  The veteran reported that his 
PTSD symptoms did not cause him to miss work in the 19 years 
that he was employed.  

The examiner determined that the most appropriate diagnoses 
for the veteran were PTSD and an adjustment disorder with 
depressed mood.  A GAF of 67 was assigned for the PTSD and a 
GAF of 64 was assigned for the adjustment disorder with 
depressed mood.  

On private psychological evaluation in January 2006, the 
veteran reported that he was under treatment for a thyroid 
disorder, as a result of which he did not feel depressed as 
often as he did in the past.  When questioned as to the 
relationship between his depression and his thyroid disorder, 
the veteran observed to respond angrily, asserting that he 
had been depressed since Vietnam.  The psychologist noted, 
with significance, that he did not feel that the veteran 
would have brought this up had he not been specifically 
questioned.  The veteran additionally reported that he 
continued to experience nightmares related to his experiences 
in Vietnam approximately twice per month.  The veteran stated 
that he believed that these nightmares were brought on by 
watching news related to the war in Iraq or related to 
Vietnam.  He described his sleep as poor.  He described 
experiencing flashbacks associated with noise from 
helicopters.  He reported occasional suicidal ideations.  

Mental status examination revealed an angry and depressed 
mood.  As the interview went on, the veteran appeared to get 
increasingly angry.  Despite his anger control problem, he 
did not appear to be out of contact with reality.  The 
psychologist noted that throughout the interview the 
veteran's affect was intense and that he was very difficult 
to redirect once he got on topic.  Nearly everything the 
veteran said was noted to be delivered in an inappropriately 
intense way.  Additionally, the volume of the veteran's 
speech was noted to be extremely loud.  The veteran's 
concentration was found to be notably impaired.  The veteran 
reported that people frequently told him that he did not pay 
attention to what they were saying.

With regard to his social history, the veteran reported that 
he had two very close friends with whom he talked every two 
weeks.  He stated that he loved them and his son.  He had a 
girlfriend whom he reportedly liked but was not interested in 
marrying.  

With regard to his occupational history, the veteran reported 
that as time went on it became increasingly difficult to get 
along with people.  He stated that he retired because he 
hated the job.  He stated that he was only able to last at 
the job as long as he did because he had had considerable 
flexibility in terms of setting his hours, to the extent that 
he was able to nap during the day and still get his work 
done.

The psychologist determined that the most appropriate 
diagnosis for the veteran was severe, chronic PTSD, and rule 
out severe recurrent major depressive disorder.  A GAF of 41 
was assigned.  The veteran was determined to have very 
significant limitations in his social and occupational 
functioning related to his PTSD symptomatology alone.  The 
psychologist felt that the veteran was unable to work, given 
that he was loud and intense to begin with, and became 
increasingly louder and more intense as he spoke.  For these 
reasons, the psychologist did not feel that the veteran would 
be capable of interacting with anyone without becoming 
inappropriate, as the slightest frustration would likely send 
him into a tirade.

Finally, on examination in December 2006, the veteran 
complained of frequently feeling angry about various things.  
He stated that he did not have much patience and that he was 
easily irritated.  He stated that he had been diagnosed with 
a thyroid disorder which had caused him to be very ill and to 
sleep excessively, but reported that his disorder had been 
effectively treated to the extent that his condition had 
improved considerably; while he still experienced a feeling 
of "being drained" after physically exerting himself, his 
more typical sleep pattern had returned.  He continued to 
have sleep disturbance secondary to rumination.  He stated 
that watching news about the war in Iraq triggered thoughts 
and nightmares related to his experiences in Vietnam.  He 
stated that he felt depressed once or twice per month.  These 
periods of depression generally lasted two to three days, 
during which time the veteran isolated himself from others, 
had decreased energy, and experienced suicidal ideations.  

Mental status examination revealed speech of normal tone, 
that was fluent and well-articulated.  It was noted, however, 
that the veteran was very forceful in presenting his ideas.  
His thought processes were noted to be goal-directed, 
logical, and coherent.  There were no signs of psychosis, 
hallucinations, or delusions.  He did not manifest paranoid 
ideations or ritualistic behavior, and denied experiencing 
panic attacks.  He admitted to having suicidal ideations but 
denied having a plan or experiencing homicidal ideations.  He 
did not describe impaired impulse control.  Insight and 
judgment were found to be intact.  His short- and long-term 
memory were found to be intact.  However, the examiner felt 
that the veteran was experiencing difficulty concentrating.  

With regard to his social history, the veteran reported that 
he had a close friend who had passed away three weeks prior 
to the examination as a result of terminal cancer.  He 
expressed significant sadness related to the death, as the 
veteran had been very close with the friend and had 
frequently gotten together with the friend to share thoughts 
and ideas.  The veteran, however, also had another friend 
with whom he regularly visited.  With regard to leisure 
activities, the veteran stated that he was a "TV nut" and 
that he enjoyed watching sports.  He occasionally played 
cards with his friends.  He attended church on a weekly 
basis.  The veteran stated that he had been divorced three 
times and that he would never marry again.  He additionally 
reported that he "struggled" with his children.  His 
relationship with his daughter had not improved since the 
time of the October 2005 examination.  Additionally, his 
relationship with his son had deteriorated recently secondary 
to the veteran feeling that his son did not treat him with 
sufficient respect.  

With regard to his occupational history, the veteran reported 
that he had retired from his job because he was "fed up" 
with things.  Leaving the company, however, was reportedly 
one of the best things the veteran ever did.  He had not 
worked since his retirement.  

The examiner determined that the most appropriate diagnoses 
for the veteran were PTSD and an adjustment disorder with 
depression related to medical problems and strained 
relationships with his children.  A GAF of 67 was assigned 
for the veteran's PTSD and a GAF of 64 was assigned for the 
adjustment disorder with depressed mood.  Overall, the 
veteran was given a GAF score of 65.  

With regard to the private opinion submitted by the veteran, 
the examiner determined that the veteran's intensity of 
interactions was related to the veteran's history of having 
grown up in an abusive home and his subsequent years of 
substance abuse, rather than to his PTSD.  The veteran was 
particularly intense when discussing the Vietnam War and his 
feelings about child abuse.  This was not surprising to the 
examiner, given the veteran's personal experiences with both.  
The examiner did not find that the veteran was unable to be 
directed, as did the private psychologist the veteran saw, 
but only that he wanted to express some of his opinions.  The 
veteran was an admitted "black and white" thinker, which 
was reasonably common with abuse survivors, and this could 
increase the feelings of intensity in expression.  
Significantly, the private psychologist did not discuss 
veteran's abuse background or his history of alcoholism.

With regard to the private psychologist's statement that the 
veteran had reacted with anger to the idea that his thyroid 
condition could cause depression, with the private 
psychologist feeling that the topic would not have come up 
without him having raised it, the examiner stated that he was 
unsure what to make of this given that during both of his 
examinations of the veteran (the same VA examiner performed 
both the October 2005 and December 2006 examinations) the 
veteran expressed gratitude for the medical help he had 
received for his thyroid problem, with the veteran raising 
the issue spontaneously.  Additionally, thyroid problems were 
known to certainly be able to cause significant swings in a 
person's emotional state.  After the veteran received 
treatment for his thyroid disorder, he reported that he was 
doing better in terms of sleep and energy level since being 
regulated on the thyroid medication.

The examiner also found the private psychologist's findings 
with respect to the veteran's employment history to be in 
conflict with his own.  Specifically, on both of the 
examiner's contacts with the veteran he reported that the new 
owners of the liquor distributorship had made changes and 
demands on him that he did not like and that retiring was one 
of the best decisions that he had made.  On the veteran's VA 
Form for the application for an increased rating for his 
PTSD, he reported that he was working 40 hours per week.  In 
the private psychologist's report, it was noted that the 
veteran had only been able to make himself work 14 hours per 
week, as he could not handle being around people for longer 
than that.  On examination in December 2006, however, the 
veteran reported that the new owners had decreased the size 
of his territory significantly, allowing him to cover his 
territory in one-half the time it previously required, 
cutting his hours of work to less than 20 per week.  It was 
when the company increased its expectations of him that he 
quit the job.

In sum, the examiner felt that the private psychologist did 
not present a picture of the veteran that was consistent with 
the VA examinations.  While the private psychologist felt 
that the veteran's problems were entirely attributable to his 
service in Vietnam, the VA examiner observed that there were 
multiple factors that came into play in the veteran's case, 
including his abusive childhood, long-term addiction to 
alcohol, medical conditions (particularly his thyroid 
condition), strained family relationships, as well as his 
experiences in Vietnam.  The veteran certainly had symptoms 
related solely to Vietnam, including periodic nightmares and 
general anger at the involvement of the United States in 
Vietnam.  The examiner felt that these symptoms warranted a 
GAF of 67.  Because the veteran's symptoms of PTSD were more 
than moderate, the examiner did not feel that the veteran's 
service-connected PTSD, by itself, caused the veteran to be 
unable to attain or retain substantially gainful employment.

After a thorough review of the record, the Board finds that 
the functional limitations imposed by the veteran's service-
connected disabilities do not preclude his performance of 
substantially gainful employment.  The record is negative for 
any evidence which would demonstrate that the veteran's left 
knee and left third finger are productive of impairment which 
would preclude him from being gainfully employed.  
Additionally, while the veteran's PTSD is productive of 
moderately severe impairment, the October 2005 and December 
2006 examiner specifically found that there is no evidence of 
record which demonstrates that his PTSD would totally 
preclude him from being employed.  Given the VA examiner's 
detailed findings and the fact that examiner considered the 
veteran's history as a whole in determining that his PTSD did 
not preclude him from attaining or maintaining substantially 
gainful employment, the Board finds this conclusion to be 
more persuasive than the conclusion of the private 
psychologist that the veteran's PTSD renders him totally 
disabled.  In sum, the probative evidence of record does not 
support a findings that the veteran is unable to maintain 
substantially gainful employment due to the severity of his 
service-connected disabilities.

The veteran asserts that he is unemployable due to his PTSD, 
but there is no indication that his PTSD or any other 
service-connected disability precludes him from gainful 
employment.  The Board therefore concludes that this case 
presents no unusual or exceptional circumstances that would 
justify a referral of the total rating claim to the Director 
of the VA Compensation and Pension Service for extra-
schedular consideration.  There is no evidence of anything 
out of the ordinary, or not average, in the veteran's 
situation.  His service-connected disabilities may affect his 
abilities to some degree, but the evidence does not support a 
finding that he is unable to perform some type of 
substantially gainful employment specifically as a result of 
his service-connected disabilities.  

In the absence of any evidence of unusual or exceptional 
circumstances beyond that which is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the claim.  The benefit-of-the-
doubt rule does not apply and the claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).




Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2002, May 2004, May 
2005, December 2005, March 2006, and November 2006; rating 
decisions in September 2002, November 2004, and December 
2005; statements of the case in September 2003 and April 
2006; and a supplemental statement of the case in December 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the February 2007 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained numerous medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.


ORDER

An rating in excess of 50 percent for PTSD is denied.

A total disability evaluation based on individual 
unemployability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


